Exhibit 10.8

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (“Guaranty”) made as of December 19, 2012, by CNL
HEALTHCARE TRUST, INC., a Maryland corporation (f/k/a CNL Properties Trust,
Inc.) (“Guarantor”), to and for the benefit of KEYBANK NATIONAL ASSOCIATION, a
national banking association, its successors and assigns (“Lender”).

R E C I T A L S

A. On or about the date hereof, CHT Partners, LP (“CHT LP”), CHT Senior Living
Net Lease Holding, LLC (“CHT Holding”), CHT Council Bluffs IA Senior Living, LLC
(“CHT Council Bluffs”), CHT Decatur IL Senior Living, LLC (“CHT Decatur”), CHT
Lima OH Senior Living, LLC (“CHT Lima”), CHT Zanesville OH Senior Living, LLC
(“CHT Zanesville”) and CHT Aberdeen SD Senior Living, LLC (“CHT Aberdeen”) (CHT
LP, CHT Holding, CHT Council Bluffs, CHT Decatur, CHT Lima, CHT Zanesville and
CHT Aberdeen being collectively referred to as the “Borrower”) and Lender
entered into that certain Secured Loan Agreement (as the same may be hereafter
amended, restated, supplemented or otherwise modified pursuant to the terms
thereof, the “Loan Agreement”) whereby Lender agreed to make a secured loan (the
“Loan”) available to Borrowers in the maximum aggregate amount at any time
outstanding not to exceed the sum of Forty-Nine Million Six Hundred Eighty-Seven
Thousand and No/100 Dollars ($49,687,000.00), for the acquisition of the
Projects.

B. In connection with the Loan, Borrowers have executed and delivered to Lender
a Note in favor of Lender of even date herewith (as the same may be hereafter
amended, restated, renewed, extended, supplemented or otherwise modified
pursuant to the terms thereof, the “Note”) in the principal amount of the Loan,
payment of which is secured by (i) the Mortgages and (ii) the other Loan
Documents.

C. Guarantor will derive financial benefit from the Loan evidenced and secured
by the Note, the Mortgages and the other Loan Documents.

D. Lender has relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by Lender.

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its respective successors, indorsees, transferees,
participants and assigns as follows:

1. Guarantor absolutely, unconditionally and irrevocably guarantees to Lender:

(a) the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter; and

(b) the full and prompt payment of all sums which may now be or may hereafter
become due and owing under the Note, the Loan Agreement and the other Loan
Documents.

 

GUARANTY AGREEMENT    Page 1



--------------------------------------------------------------------------------

Exhibit 10.8

 

All amounts due, debts, liabilities and payment obligations described in the
(a) and (b) of this Section 1 shall be hereinafter collectively referred to as
the “Indebtedness.”

2. In the event of any default by Borrowers in the payment of the Indebtedness,
after the expiration of any applicable cure or grace period, Guarantor agrees,
on demand by Lender or the holder of the Note to pay the Indebtedness regardless
of any defense, right of set-off or claims which any Borrower or Guarantor may
have against Lender or the holder of the Note.

All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Lender, and the
choice by Lender of one such alternative over another shall not be subject to
question or challenge by Guarantor or any other person, nor shall any such
choice be asserted as a defense, setoff, or failure to mitigate damages in any
action, proceeding, or counteraction by Lender to recover or seeking any other
remedy under this Guaranty, nor shall such choice preclude Lender from
subsequently electing to exercise a different remedy. The parties have agreed to
the alternative remedies provided herein in part because they recognize that the
choice of remedies in the event of a default hereunder will necessarily be and
should properly be a matter of good faith business judgment, which the passage
of time and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrowers and/or Guarantor. It is the
intention of the parties that such good faith choice by Lender be given
conclusive effect regardless of such subsequent developments.

3. Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (b) agree to refrain from asserting,
until after repayment in full of the Loan, any defense, right of set-off or
other claim which Guarantor may have against Borrowers (c) waive any defense,
right of set-off or other claim which Guarantor or any Borrower may have against
Lender, or the holder of the Note, (d) waive any and all rights Guarantor may
have under any anti-deficiency statute or other similar protections, (e) waive
presentment for payment, demand for payment, notice of nonpayment or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, and (f) waive any failure by Lender to inform Guarantor of any facts
Lender may now or hereafter know about any Borrower, any Project, the Loan, or
the transactions contemplated by the Loan Agreement, it being understood and
agreed that Lender has no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the risk of nonperformance of Borrower’s obligations. Credit may be
granted or continued from time to time by Lender to any Borrower without notice
to or authorization from Guarantor, regardless of the financial or other
condition of such Borrower at the time of any such grant or continuation. Lender
shall have no obligation

 

GUARANTY AGREEMENT    Page 2



--------------------------------------------------------------------------------

Exhibit 10.8

 

to disclose or discuss with Guarantor its assessment of the financial condition
of such Borrower. Guarantor acknowledges that no representations of any kind
whatsoever have been made by Lender. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon Lender except as expressly set
forth in a writing duly signed and delivered by Lender.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in not
be impaired or affected by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under the Note or by any forbearance or
delay in collecting interest or principal under the Note, or by any waiver by
Lender under the Loan Agreement, any Mortgage or any other Loan Documents, or by
Lender’s failure or election not to pursue any other remedies it may have
against any Borrower or Guarantor, or by any change or modification in the Note,
Loan Agreement, any Mortgage or any other Loan Document, or by the acceptance by
Lender of any additional security or any increase, substitution or change
therein, or by the release by Lender of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Indebtedness even though Lender
might lawfully have elected to apply such payments to any part or all of the
Indebtedness, it being the intent hereof that, subject to Lender’s compliance
with the terms of this Guaranty, Guarantor shall remain liable for the payment
of the Indebtedness, until the Indebtedness has been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
Lender may at any time enter into agreements with Borrowers to amend and modify
the Note, Loan Agreement, any Mortgage or other Loan Documents, and may waive or
release any provision or provisions of the Note, Loan Agreement, Mortgages and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Lender and Borrowers
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Lender’s rights hereunder or Guarantor’s obligations
hereunder. However, Lender agrees to make a commercially reasonable effort to
provide to Guarantor a copy of any such amendment, modification, waiver or
release within ten (10) days of execution of same.

5. This is an absolute, present and continuing guaranty of payment and not of
collection. Guarantor agrees that this Guaranty may be enforced by Lender
without the necessity at any time of resorting to or exhausting any other
security or collateral given in connection herewith or with the Note, Loan
Agreement, any Mortgage or any of the other Loan Documents through foreclosure
or sale proceedings, as the case may be, under any Mortgage or otherwise, or
resorting to any other guaranties, and Guarantor hereby waives any right to
require Lender to join any Borrower in any action brought hereunder or to
commence any action against or obtain any judgment against any Borrower or to
pursue any other remedy or enforce any other right. Guarantor further agrees
that nothing contained herein or otherwise shall prevent Lender from pursuing
concurrently or successively all rights and remedies available to it at law
and/or in equity or under the Note, Loan Agreement, any Mortgage or any other
Loan Documents, and the exercise of any of its rights or the completion of any
of its remedies shall not constitute a discharge of Guarantor’s obligations
hereunder, it being the purpose and intent of Guarantor that the obligations of
Guarantor hereunder shall be absolute, independent and unconditional under any
and all circumstances whatsoever. None of Guarantor’s obligations under this
Guaranty or

 

GUARANTY AGREEMENT    Page 3



--------------------------------------------------------------------------------

Exhibit 10.8

 

any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of any Borrower under the Note, Loan
Agreement, any Mortgage or other Loan Documents or by reason of the bankruptcy
of any Borrower or by reason of any creditor or bankruptcy proceeding instituted
by or against any Borrower. This Guaranty shall continue to be effective or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to the Note, Loan Agreement, any Mortgage or any other Loan
Document is rescinded or otherwise required to be returned by Lender upon the
insolvency, bankruptcy, dissolution, liquidation, or reorganization of any
Borrower, or upon or as a result of the appointment of a receiver, intervenor,
custodian or conservator of or trustee or similar officer for, any Borrower or
any substantial part of its property, or otherwise, all as though such payment
to Lender had not been made, regardless of whether Lender contested the order
requiring the return of such payment. In the event of the foreclosure of any
Mortgage and of a deficiency, Guarantor hereby promises and agrees forthwith to
pay the amount of such deficiency notwithstanding the fact that recovery of said
deficiency against Borrowers would not be allowed by applicable law; however,
the foregoing shall not be deemed to require that Lender institute foreclosure
proceedings or otherwise resort to or exhaust any other collateral or security
prior to or concurrently with enforcing this Guaranty.

6. In the event Lender or any holder of the Note shall assign the Note to any
Lender or other entity to secure a loan from such Lender or other entity to
Lender or such holder for an amount not in excess of the amount which will be
due, from time to time, from Borrowers to Lender under the Note with interest
not in excess of the rate of interest which is payable by Borrowers to Lender
under the Note, Guarantor will accord full recognition thereto and agree that
all rights and remedies of Lender or such holder hereunder shall be enforceable
against Guarantor by such Lender or other entity with the same force and effect
and to the same extent as would have been enforceable by Lender or such holder
but for such assignment; provided, however, that unless Lender shall otherwise
consent in writing, Lender shall have an unimpaired right, prior and superior to
that of its assignee or transferee, to enforce this Guaranty for Lender’s
benefit to the extent any portion of the Indebtedness or any interest therein is
not assigned or transferred.

7. Guarantor shall maintain an unencumbered liquidity of not less than Five
Million and No/100 Dollars ($5,000,000.00) in cash or cash equivalents (as
defined below). As used herein, “cash or cash equivalents” shall mean
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States Government or issued by an agency thereof and backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after the date of acquisition thereof, (ii) marketable direct obligations issued
by any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing within ninety
(90) days after the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from any two of the Rating
Agencies (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services as may
be acceptable to Lender) and not listed for possible down-grade in Credit Watch
published by Standard & Poor’s; (iii) commercial paper, other than commercial
paper issued by Borrower or any of its affiliates, maturing no more than ninety
(90) days after the date of creation thereof and, at the time of acquisition,
having a

 

GUARANTY AGREEMENT    Page 4



--------------------------------------------------------------------------------

Exhibit 10.8

 

rating of at least A-1 or P-1 from either Standard & Poor’s or Moody’s (or, if
at any time neither Standard & Poor’s nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services as may be acceptable to Lender); (iv) domestic and Eurodollar
certificates of deposit or time deposits or bankers’ acceptances maturing within
ninety (90) days after the date of acquisition thereof, overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments issued, in each case, by
(A) any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia or Canada having combined
capital and surplus of not less than Two Hundred Fifty Million Dollars
($250,000,000) or (B) Lender; and (v) publicly traded and marketable securities
acceptable to Lender.

 

8. If: (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty; or (c) an attorney is retained to represent Lender in any proceedings
whatsoever in connection with this Guaranty and Lender prevails in any such
proceedings, then Guarantor shall pay to Lender upon demand all reasonable
attorney’s fees, costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder, regardless of whether all or a portion of such
Enforcement Costs are incurred in a single proceeding brought to enforce this
Guaranty as well as the other Loan Documents.

9. The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Lender
or the holder of the Note under the remainder of this Guaranty shall continue in
full force and effect.

10. TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), LENDER
AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE COUNTY OF CUYAHOGA AND STATE
OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH

 

GUARANTY AGREEMENT    Page 5



--------------------------------------------------------------------------------

Exhibit 10.8

 

PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS GUARANTY SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
LENDER AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY PROCEEDING IN ANY STATE OR UNITED STATES COURT SITTING IN THE COUNTY OF
CUYAHOGA AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

11. Any indebtedness of any Borrower to Guarantor now or hereafter existing is
hereby subordinated to the payment of the Indebtedness. Guarantor agrees that,
until the entire Indebtedness has been paid in full, Guarantor will not seek,
accept, or retain for its own account, any payment from any Borrower on account
of such subordinated debt. Any payments to Guarantor on account of such
subordinated debt shall be collected and received by Guarantor in trust for
Lender and shall be paid over to Lender on account of the Indebtedness without
impairing or releasing the obligations of Guarantor hereunder.

12. Any amounts received by Lender from any source on account of the Loan may be
utilized by Lender for the payment of the Indebtedness and any other obligations
of any Borrower to Lender in such order as Lender may from time to time elect.
Additionally, if the indebtedness guaranteed hereby is less than the full
indebtedness evidenced by the Note, all rents, proceeds and avails of the
Projects, including proceeds of realization of Lender’s collateral, shall be
deemed applied on the indebtedness of Borrowers to Lender that is not guaranteed
by Guarantor until such unguaranteed indebtedness of Borrowers to Lender has
been fully repaid before being applied upon the indebtedness guaranteed by
Guarantor.

13. GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

GUARANTY AGREEMENT    Page 6



--------------------------------------------------------------------------------

Exhibit 10.8

 

14. Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing and shall be
deemed to have been properly given (a) if hand delivered, when delivered; (b) if
mailed by United States Certified Mail (postage prepaid, return receipt
requested), three Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

 

Guarantor:    CNL Healthcare Trust, Inc.    450 South Orange Avenue    Orlando,
Florida 32801    Attention:    Joseph T. Johnson, Senior Vice President and
Chief Financial Officer    Attention:    Holly Greer, Esq., Senior Vice
President and General Counsel    Telephone:    (407) 540-7500    Facsimile:   
(407) 540-2544 With a copy to:    Lowndes Drosdick Doster Kantor & Reed, P.A.   
215 North Eola Drive    Orlando, Florida 32801    Attention:    Peter L. Lopez,
Esq.    Telephone:    (407) 843-4600    Facsimile:    (407) 843-4444 Lender:   
KeyBank National Association    Mailcode: OH-01-51-0311    4910 Tiedeman Road,
3rd Floor    Brooklyn, Ohio 44144    Attention:    Amy L. MacLearie, KREC
Commercial Loan Closer-Assistant Vice President    Telephone:    (216) 813-6935
   Facsimile:    (216) 357-6383 With a copy to:    Alfred G. Kyle, Esq.   
Bracewell & Giuliani LLP    1445 Ross Avenue, Suite 3800    Dallas, Texas 75202
   Telephone:    (214) 758-1660    Facsimile:    (214) 758-8360

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

15. In order to induce Lender to make the Loan, Guarantor makes the following
representations and warranties to Lender set forth in this Section. Guarantor
acknowledges that but for the truth and accuracy of the matters covered by the
following representations and warranties, Lender would not have agreed to make
the Loan.

 

GUARANTY AGREEMENT    Page 7



--------------------------------------------------------------------------------

Exhibit 10.8

 

(a) Guarantor is duly formed, validly existing, and in good standing in its
state of organization and has qualified to do business and is in good standing
in any state in which it is necessary in the conduct of its business.

(b) Guarantor maintains an office at the address set forth for such party in
Section 14.

(c) Any and all balance sheets, net worth statements, and other financial data
with respect to Guarantor which have heretofore been given to Lender by or on
behalf of Guarantor fairly and accurately present the financial condition of
Guarantor as of the respective dates thereof.

(d) The execution, delivery, and performance by Guarantor of this Guaranty does
not and will not contravene or conflict with (i) any Laws, order, rule,
regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor’s property or assets
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty, (iii) the instruments creating any trust holding title to any
assets included in Guarantor’s financial statements, or (iv) the organizational
or other documents of Guarantor.

(e) This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms.

(f) Except as disclosed in writing to Lender, there is no action, proceeding, or
investigation pending or, to the knowledge of Guarantor, threatened or affecting
Guarantor, which may adversely affect Guarantor’s ability to fulfill his
obligations under this Guaranty. There are no judgments or orders for the
payment of money rendered against Guarantor for an amount in excess of $100,000
which have been undischarged for a period of ten (10) or more consecutive days
and the enforcement of which is not stayed by reason of a pending appeal or
otherwise. Guarantor is not in default under any agreements which may adversely
affect Guarantor’s ability to fulfill its obligations under this Guaranty.

(g) All statements set forth in the Recitals are true and correct.

Guarantor hereby agrees to indemnify and hold Lender free and harmless from and
against all loss, cost, liability, damage, and expense, including attorney’s
fees and costs, which Lender may sustain by reason of the inaccuracy or breach
of any of the foregoing representations and warranties as of the date the
foregoing representations and warranties are made and are remade.

16. Guarantor shall deliver or cause to be delivered to Lender all of the
Guarantor financial statements to be delivered in accordance with the terms of
the Loan Agreement.

17. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor.

 

GUARANTY AGREEMENT    Page 8



--------------------------------------------------------------------------------

Exhibit 10.8

 

18. THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING
THE LOAN SECURED HEREBY WERE DELIVERED BY GUARANTOR OR ANY BORROWER, AS
APPLICABLE, AND ACCEPTED BY LENDER IN THE STATE OF OHIO, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND THE UNDERLYING
TRANSACTIONS EMBODIED HEREBY. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION,
MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND PERFORMANCE OF THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF OHIO APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.

19. Lender shall be entitled to honor any request for Loan proceeds made by any
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantor agrees that his obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrowers of such Loan
proceeds.

20. This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

GUARANTY AGREEMENT    Page 9



--------------------------------------------------------------------------------

Exhibit 10.8

 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of Ohio
as of the date first written above.

 

GUARANTOR: CNL HEALTHCARE TRUST, INC., a Maryland corporation By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

GUARANTY AGREEMENT    Page 10